Case 1:18-cr-00681-WFK Document 86 Filed 06/17/19 Page 1 of 6 PageID #: 1199



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------- X
                                                              :
UNITED STATES OF AMERICA,
                                                             :
                                                                   No. 18-cr-681 (WFK)
        - against –                                          :
                                                                   ECF Case
JEAN BOUSTANI, et al.,                                       :
                                   Defendants.
                                                             :     Dated: June 17, 2019
                                                             :

------------------------------------------------------------- X




               DEFENDANT JEAN BOUSTANI’S MEMORANDUM OF LAW
              IN SUPPORT OF HIS MOTION FOR A BILL OF PARTICULARS




                                                     WILLKIE FARR & GALLAGHER LLP
                                                     Michael S. Schachter
                                                     Randall W. Jackson
                                                     Casey E. Donnelly
                                                     Philip F. DiSanto
                                                     787 Seventh Avenue
                                                     New York, New York 10019-6099
                                                     Phone: (212) 728-8000

                                                     Attorneys for Defendant Jean Boustani
Case 1:18-cr-00681-WFK Document 86 Filed 06/17/19 Page 2 of 6 PageID #: 1200



               Defendant Jean Boustani respectfully submits this memorandum of law in support

of his motion for a limited Bill of Particulars.

   I.      THE GOVERNMENT SHOULD BE ORDERED TO PRODUCE A BILL OF
           PARTICULARS REGARDING THE MISREPRESENTATIONS ALLEGEDLY
           MADE IN CONNECTION WITH THE 2016 EUROBOND EXCHANGE.

               Rule 7(f) of the Federal Rules of Criminal Procedure permits the Court to order

the Government to file a bill of particulars so that a defendant can “identify with sufficient

particularity the nature of the charge pending against him,” and thereby adequately prepare for

trial. United States v. Bortnovsky, 820 F.2d 572, 574 (2d Cir. 1987) (per curiam) (citing Wong

Tai v. United States, 273 U.S. 77, 82 (1927)). A defendant is entitled to a bill of particulars

when the indictment fails “to provide the defendant with sufficient detail to defend adequately

the charges against him.” United States v. Barnes, 158 F.3d 662, 665 (2d Cir. 1998).

               This is a fraud case and it is axiomatic that the actus reus of a fraud offense is an

“affirmative misrepresentation” or the “omission[] of material information that the defendant has

a duty to disclose.” United States v. Autuori, 212 F.3d 105, 118 (2d Cir. 2000); United States v.

Starr, 816 F.2d 94, 98 (2d Cir. 1987) (scheme to defraud apparent where “there exists a

discrepancy between benefits reasonably anticipated because of the misleading representations

and the actual benefits which the defendant delivered, or intended to deliver.”) (internal

quotation marks and citation omitted).

               It is possible to divine from the Indictment that the Government is alleging that

the representations set forth in the Proindicus Loan Agreement, EMATUM Loan Agreement and

MAM Loan Agreement regarding the use of loan proceeds and compliance with anti-corruption

laws constituted falsehoods material to the decisions of purchasers of the Mozambican debt from

Credit Suisse and Russian bank VTB. (See Indictment ¶¶ 50, 70, 80-81, ECF No. 1 (“Ind.”).) It




                                                   -1-
Case 1:18-cr-00681-WFK Document 86 Filed 06/17/19 Page 3 of 6 PageID #: 1201



is not at all clear, however, from either the Indictment or the discovery produced to date, what

misrepresentations are at issue in connection with the April 2016 Eurobond Exchange.

               The Indictment states that the “[Eurobond] [E]xchange documents” contained

“false and misleading information about the Eurobonds and Mozambique’s creditworthiness,”

see id. ¶ 88, but the Indictment does not identify what “information” in those documents is

alleged to be false or what “information” in those documents is alleged to be misleading. The

Indictment also states that the “[Eurobond] [E]xchange documents failed to adequately disclose

the existence of the Proindicus and MAM Loans or the maturity dates of those loans.” Id.

(emphasis added). The Indictment does not provide any further explanation of why or how the

disclosure in the “[E]xchange documents” was “inadequate” or what further disclosure was

required in order to make the disclosure “adequate.” In addition, neither the Indictment nor the

Government’s discovery identify the source of the disclosure obligation that was allegedly

violated in connection with the “[E]xchange documents.” Disclosure of a fact is not required

simply because an investor would very much like to know that fact. Chiarella v. United States,

445 U.S. 222, 228 (1980) (“one who fails to disclose material information prior to the

consummation of a transaction commits fraud only when he is under a duty to do so.”); United

States v. Weimert, 819 F.3d 351, 357 (7th Cir. 2016) (“We do not mean to imply that all or even

most instances of non-disclosure of information that someone might find relevant come within

the purview of the mail and wire fraud statutes.”). Rather, an omission is actionable under the

fraud statutes only where there is a legal duty to disclose the omitted facts. Chiarella, 445 U.S.

at 232-233 (there is no “parity of information” rule that applies in “impersonal market

transactions.”). At this point, Mr. Boustani remains uncertain about what the actual

misrepresentation or omission is in the “[E]xchange documents,” and about what disclosure




                                                -2-
Case 1:18-cr-00681-WFK Document 86 Filed 06/17/19 Page 4 of 6 PageID #: 1202



obligation was allegedly violated. Without this information, it is impossible for Mr. Boustani to

prepare an appropriate defense to the Government’s contentions.

               Likewise, the Indictment separately alleges that during an in-person meeting on

March 16, 2016, one of Mr. Boustani’s co-Defendants, Mr. Do Rosario, “provided false and

misleading information to investors regarding Mozambique’s economic prospects, debt level and

its ability and intention to meet its EMATUM debt obligations” in order to “induce [those

investors] to exchange EMATUM loan participation notes for Eurobonds.” (Ind. ¶ 98(q).) Mr.

Boustani is not alleged to have been present at that meeting and in fact, he was not there and did

not participate. We have scoured the Government’s discovery and have not found any recording

or transcript of the March 16, 2016 meeting. Accordingly, we do not know what Defendant Do

Rosario actually said at that meeting and thus, have no idea what statements are actually at issue.

It is impossible for Mr. Boustani to defend himself on this point without further information.

               Accordingly, the Government should be required to file a bill of particulars

identifying each of the false statements, if any, that are contained in the “[E]xchange

documents,” as well as the location of those false statements, since the Indictment’s generic

reference to unspecified “[E]xchange documents” is of limited utility. The Government should

also be required to explain why it believes the representations in the “[E]xchange documents” are

false or misleading, so that Mr. Boustani is not confronted for the first time at trial with a theory

of criminality previously unknown to him. To the extent the Government’s theory is that the

representations contained in the “[E]xchange documents” are true, but that additional disclosure

was required, the Government should be ordered to identify the additional information that it

contends was required to be disclosed, along with the specific disclosure rule or duty that it

contends was violated. In addition, the Government should be required to identify the exact




                                                 -3-
Case 1:18-cr-00681-WFK Document 86 Filed 06/17/19 Page 5 of 6 PageID #: 1203



statements made by Defendant Do Rosario at the March 16, 2016 meeting that the Government

is contending were “false or misleading” and should also identify the source of that information,

since no transcript of that meeting has been produced. The Government should also be required

to explain why it believes Defendant Do Rosario’s statements were either “false” or

“misleading” so that Mr. Boustani is not confronted for the first time at trial with a theory of

criminality previously unknown to him.

               An order requiring the Government to provide a bill of particulars on these topics

is in the interests of justice and consistent with the practice in this Circuit. See United States v.

Lino, No. 00-cr-632 (WHP) 2001 WL 8356, at *7 (S.D.N.Y. Jan. 21, 2001) (“[c]ourts

consistently order the filing of particulars directed to the details of misrepresentations or

fraudulent acts”); United States v. Nachamie, 91 F. Supp. 2d 565, 574 (S.D.N.Y. 2000) (in a

Medicare fraud conspiracy, court ordered the government to identify each and every one of the

alleged false statements it intended to prove at trial and the manner in which each statement was

allegedly false); United States v. Fassoulis, 49 F.R.D. 43, 45 (S.D.N.Y. 1969) (ordering

disclosure of “the substance of the false statements alleged and a summary of the respects in

which it is claimed that the statements were false” in a mail and wire fraud conspiracy case);

United States v. Crisona, 271 F. Supp. 150, 157 (S.D.N.Y. 1967) (ordering disclosure of “the

substance of any false representations”).




                                                  -4-
Case 1:18-cr-00681-WFK Document 86 Filed 06/17/19 Page 6 of 6 PageID #: 1204



                                         CONCLUSION

              The Court should order the Government to produce a limited Bill of Particulars

identifying the information described above.



Dated:   New York, New York
         June 17, 2019


 WILLKIE FARR & GALLAGHER LLP

 By: /s/ Michael S. Schachter
 Michael S. Schachter
 Randall W. Jackson
 Casey E. Donnelly
 Philip F. DiSanto
 787 Seventh Avenue
 New York, New York 10019
 (212) 728-8000

 Attorneys for Defendant Jean Boustani




                                               -5-
